           Case 1:19-cv-01444-DAD-GSA Document 30 Filed 09/02/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                EASTERN DISTRICT OF CALIFORNIA
 9

10
     STANLEY H. SOLVEY,                           No: 1:19-cv-01444-NONE-GSA-PC
11
                  Plaintiff,                      ORDER ADOPTING FINDINGS AND
12                                                RECOMMENDATIONS, DISMISSING CASE
           vs.                                    AND DIRECTING THE CLERK OF COURT
13                                                TO CLOSE THIS CASE
     S. GATES, et al.,
14                                                (Doc. No. 28.)
                 Defendants.
15

16          Plaintiff Stanley H. Solvey is a state prisoner proceeding pro se and in forma pauperis
17 with this civil rights action pursuant to 42 U.S.C. § 1983. The matter was referred to a United

18 States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On January 30, 2020, plaintiff’s first amended complaint (Doc. No. 14) was screened by
20 the assigned magistrate judge and found to lack sufficient factual detail to allow the court to

21 reasonably infer that each defendant is liable for the misconduct alleged, namely deliberate

22 indifference to plaintiff’s serious medical needs. (Doc. No. 15). Plaintiff was given a second

23 opportunity to amend his complaint. (Id. at 13.) After being granted four extensions of time to

24 do so (see Doc. Nos. 18, 21, 23, 25), plaintiff notified the court that he “believes he has stated a

25 claim” for deliberate indifference and therefore declined to amend his first amended complaint.

26 (Doc. No. 26.)
27          On August 10, 2020, the assigned magistrate judge entered findings and
28 recommendations, recommending that this case be dismissed due to plaintiff’s failure to state a

                                                     1
           Case 1:19-cv-01444-DAD-GSA Document 30 Filed 09/02/20 Page 2 of 2


 1 cognizable claim, failure to comply with a court order, and failure to prosecute. (Doc. No. 28.)

 2 On August 27, 2020, plaintiff filed objections to the findings and recommendations. (Doc. No.

 3 29.)

 4          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this
 5 court has conducted a de novo review of this case. Having carefully reviewed the entire file,

 6 including plaintiff’s objections, the court finds the findings and recommendations to be

 7 supported by the record and proper analysis. Plaintiff correctly points out in his objections that

 8 the court must construe his pro se complaint liberally and that he is not under any obligation to

 9 spell out “all” of the facts relevant to his case at this stage. Nonetheless, the court agrees with

10 the magistrate judge that the allegations presented by plaintiff in his first amended complaint

11 are insufficient to state a claim because they fail to plausibly suggest or infer that any named

12 defendant acted with deliberate indifference.

13          Accordingly, THE COURT HEREBY ORDERS that:
14          1.     The findings and recommendations issued on August 10, 2020 (Doc. No. 28),
15                 are adopted;
16          2.     This action is dismissed, with prejudice, based on plaintiff’s failure to obey a
17                 court order, failure to prosecute, and failure to state a claim upon which relief
18                 may be granted under § 1983; and
19          3.     The Clerk of Court is directed to close this case.
20
     IT IS SO ORDERED.
21

22      Dated:    September 2, 2020
                                                         UNITED STATES DISTRICT JUDGE
23

24

25

26
27

28

                                                     2
